ON REHEARING AS TO ORDER DENYING ALLOWANCE OF SUIT MONEY ON APPEAL.
This cause coming on to be heard upon rehearing of appellant's petition for an order requiring the appellee to pay the costs of preparing the transcript of the record on appeal, together with the clerk's filing fee, and the Court having reheard and reconsidered the appellant's application and it appearing that appellant has been paid by appellee a large sum of money incidental to the divorce decree appealed from, as and for a lump sum allowance for her benefit, which sum of money she has accepted and is enjoying under the decree, it seems to the Court that a further allowance of moneys to be paid to appellant pending appeal is not warranted at this time; therefore, the previous denial of appellant's petition is adhered to on this rehearing, with leave of appellant to file transcript of the record herein at her own expense within sixty days from the date of this order. It is ordered accordingly. *Page 316
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL and BUFORD, J. J., concur.
BROWN, J., absent and not participating because of illness.